Title: From George Washington to Colonel Stephen Moylan, 14 January 1780
From: Washington, George
To: Moylan, Stephen


          
            Dear sir
            Head Quarters Morris Town 14th Jany 1780
          
          His Excellency Govr Trumbull has written to me lately and informed me that the executive of the State of Connecticut are determined to take the most vigorous measures for stopping the intercourse between the inhabitants of that State and the Enemy in New York and upon Long Island, and has requested me to direct the assistance of the Cavalry should they be found necessary for the more effectual execution of the law. I have, in answer, represented to the Governor that the Horse, after a hard Campaign, require as much repose as possible in their Winter quarters, and have therefore desired him to call for them only

in cases of emergency. I hope you will not often have occasion to detach the Horse upon Business of this kind, but I am to desire you to comply with the requisitions when made. Should they be too frequent we must take an opportunity of remonstrating against the practice. I am &c.
        